Citation Nr: 0933211	
Decision Date: 09/03/09    Archive Date: 09/14/09

DOCKET NO.  07-02 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for bilateral 
hearing loss, to include as secondary to service-connected 
bilateral otitis externa.  


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Esquire


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel
INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty from September 1943 to 
March 1946 and from September 1950 to August 1951.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2005 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Reno, 
Nevada, that denied the Veteran's claim to reopen a claim for 
entitlement to service connection for bilateral hearing loss.  

In October 2007, the Veteran testified at a video conference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing has been associated with the 
claims folder.  At that hearing, a motion to advance his case 
on the docket was submitted and the motion was granted that 
same month.  

The Board issued a decision in November 2007 denying the 
application to reopen the previously-denied claim, and the 
Veteran appealed.  The Court of Appeals for Veterans Claims 
granted the parties' joint motion for remand and remanded the 
appeal to the Board.  

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further 
action is required.


REMAND

In a statement received with the Veteran's July 2006 notice 
of disagreement, the Veteran asserted that his bilateral 
hearing loss was caused by his service-connected otitis 
externa, bilateral.  In the November 2007 decision, the Board 
referred that claim to the RO.  But in a joint motion for 
remand, the Veteran and VA agreed that the claim for 
secondary service connection for bilateral hearing loss and 
the claim for direct service connection should be adjudicated 
together.  Thus, the Court of Appeals for Veterans Claims 
remanded the appeal to the Board.  

In November 2006, the Veteran was given a VA compensation and 
pension (C&P) audio examination.  The examiner was not asked 
to provide a nexus opinion as to whether the Veteran's 
current bilateral hearing loss impairment is related to his 
service-connected otitis externa.  And in response to the 
question whether his bilateral hearing impairment was related 
to inservice acoustic trauma, the examiner stated that she 
could not resolve that issue without resort to mere 
speculation.  She provided no rationale at all for that 
conclusion.  

Typically, if new and material evidence has not been 
obtained, a C&P examination is not provided for a Veteran.  
38 C.F.R. § 3.156(c)(4)(iii).  But once VA undertakes the 
effort to provide an examination, an adequate one must be 
provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) 
(in the alternative, the claimant could be notified why an 
adequate exam will not or cannot be provided).  

Since the November 2006 C&P examination report did not 
contain a secondary service connection nexus opinion at all 
and provided no rationale for why a direct service connection 
nexus opinion was not possible, that examination report is 
inadequate.  The Veteran should be scheduled for an 
appropriate C&P examination.  

The Veteran is hereby notified that it is the Veteran's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655.   

The most recent medical treatment records in the claims 
folder date from November 2006.  The Veteran should be asked 
to identify any treatment records after that date and the RO 
should make arrangements to obtain them and associate them 
with the claims folder. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Ask the Veteran to identify all 
treatment facilities where he was treated 
since November 2006 for hearing impairment 
or ear disease and make arrangements to 
obtain any identified records.  

2.  After the additional treatment records 
have been associated with the claims 
folder, make arrangements to schedule the 
Veteran for an appropriate examination for 
the purpose of obtaining etiology medical 
opinions with respect to both direct and 
secondary service connection.  The claims 
folder, to include a copy of this Remand, 
must be made available to, and reviewed 
by, the examiner in conjunction with the 
examination report.  Any indicated studies 
should be performed.  

The examination report must provide 
complete rationale for all opinions and 
must address the following matters:  

(a)  Is it at least as likely as not (that 
is, a probability of 50 percent or 
greater) that the Veteran's current 
bilateral hearing impairment is related to 
his active military service?  If yes, 
answer no further questions; if not, 
answer question (b), below;  

(b) If the Veteran's bilateral hearing 
impairment is not related to active 
military service, is it at least as likely 
as not (that is, a probability of 
50 percent or greater) that the Veteran's 
service-connected bilateral otitis externa 
caused his bilateral hearing impairment?  
If yes, answer no further questions; if 
not, answer question (c), below;  

(c) If the Veteran's bilateral hearing 
impairment is not related to active 
military service, and the service-
connected bilateral otitis externa 
disability did not cause his bilateral 
hearing impairment, is it at least as 
likely as not (that is, a probability of 
50 percent or greater) that the Veteran's 
service-connected bilateral otitis externa 
disability makes his bilateral hearing 
impairment worse than it otherwise would 
have been in the natural progress of that 
disease?  If not, answer no further 
questions; if yes, answer question (d), 
below;  

(d) If the Veteran's service-connected 
bilateral otitis externa disability makes 
his bilateral hearing impairment  worse, 
please describe: (i) the nature of and the 
level of the Veteran's bilateral hearing 
impairment before the bilateral otitis 
externa disability began making the 
bilateral hearing impairment worse; (ii) 
at what level the bilateral hearing 
impairment would have currently been due 
to the natural progression of that disease 
without the aggravation by the bilateral 
otitis externa disability; and (iii) the 
current level of the bilateral hearing 
impairment as a result of aggravation by 
the service-connected bilateral otitis 
externa disability.  

(e) For each part, if it is not possible 
to give an opinion, state that and provide 
the rationale for why it is not possible.  

3.  Thereafter, readjudicate the claim.  
If any sought benefit is denied, issue the 
Veteran and his representative a 
supplemental statement of the case.  After 
they have been given an opportunity to 
respond, the claims file should be 
returned to this Board for further 
appellate review.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008). 


